Woodward, J.:
The claimant, in presenting his claim for compensation, gave his occupation as that of a carpet-layer. The employer’s first report of the injury gave the same answer to the question as to the nature of claitiiant’s work, and no one disputes these declarations. Indeed, the award is based upon the fact that *701while the claimant was engaged on June 7,1917, inlaying a carpet in the Democratic Club at 617 Fifth avenue, New York, he dropped his knee upon a tack, receiving an injury resulting in subsequent infection of his limb. The State Industrial Commission has made an award upon the strength of testimony by a member of a labor union that a carpet-layer is an upholsterer within some of the provisions of a labor organization, holding that the injury comes within the limits of group 16 of section 2. This group of the Workmen’s Compensation Law is: “ Manufacture of furniture, interior woodwork, organs, pianos, piano actions, canoes, small boats, coffins, wicker and rattan ware, upholstering; manufacture of mattresses or bed springs.” (Consol. Laws, chap. 67 [Laws of 1914, chap. 41], § 2, group 16, as amd. by Laws of 1916, chap. 622.)
It is entirely obvious that “ upholstering,” as used here, is in its manufacturing sense, a branch of lounge and parlor chair manufacturing, or a similar line of work in connection with the permanent decoration of houses; and no rule of construction can justify extending the word “ upholstering ” to cover the mere laying of a carpet. “ Upholster ” is defined by Webster: “ To furnish (rooms, carriages, bedsteads, chairs, etc.) with hangings, coverings, cushions, etc.; to adorn with furnishings in cloth, velvet, silk, etc., as to upholster a couch; to upholster a room with curtains. ’ ’ The same authority defines upholsterer as “ one who provides hangings, coverings, cushions, curtains and the like; one who upholsters.” We are required to give to words in a statute their ordinary and obvious meaning. The Workmen’s Compensation Law is no exception to this rule, when cases reach this court. We may take judicial notice, in the absence of legislative enactment, that the mere laying of a carpet is not a hazardous occupation; it is not within the spirit of the law. The group in which we find upholstering is a manufacturing group; is a group in which machinery and tools and manufacturing conditions exist; and the word should be given the construction which its association in the statute suggests, even though it might have a broader meaning under exceptional circumstances. This is specially true when the word does not come within any of the definitions, fairly understood, given by the standard lexicographers. The Legislature has, with reasonable clearness, *702extended the original scope of the act, but it has not yet made the laying of carpets a so-called hazardous occupation.
The award should be reversed, and the claim dismissed.
All concurred, except John M. Kellogg, P. J., and Cochrane, J., dissenting.
Award reversed and claim dismissed.